MEMORANDUM OF DECISION.
The State appeals from two orders of the District Court, Springvale and Kittery, setting aside separate civil OUI adjudications on the ground that 29 M.R.S.A. § 1312-C (Supp.1984) was held to be unconstitutional in State v. Freeman, 487 A.2d 1175 (Me. 1985). These appeals are controlled by our decision in State v. Reny and Breton, 511 A.2d 1066 (Me.1986). Accordingly, the District Court judgments remain valid.
The entry is:
Judgments vacated.
Remanded for entry of judgments vacating the District Court orders and directing denial of defendants’ motions.
All concurring.